DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is has been by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Referring to independent claims 1, 8 and 15, the claims recite “record a first linear instance” and then provides antecedence back to the recording of the first instance by further reciting “the recording including a border in the recording that comprises the at least one advertisement and only a portion of the second linear instance of content”.  Two issues arise from the claims in their present form.  The first issue corresponds to the recording including a border and advertisement.  Paragraph 0056 of the instant application states that content 107 is recorded and border 120A previous to the content 107 is also recorded.  Border 120A is not part of the recording of the first linear instance as claimed.  The second issue corresponds to the recording including both a border in the recording that comprises at least one advertisement and only a portion of the second linear instance of content.  Paragraph 0056 states that border 120A only includes a portion of the second linear content instance, not an additional advertisement.  In order to expedite prosecution of the instant application, the Examiner has rejected this portion of the claims with the consistent interpretation provided by Applicant’s own specification.

Referring to dependent claims 2-7, 9-14 and 16-20, the claims are rejected based on their dependency to independent claims 1, 8 and 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, 10-11, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (U.S. Patent Application Publication 2005/0125828).
	Referring to claim 1, Fujiwara discloses a digital video recorder system comprising a non-transitory storage medium and a processing unit that executes instructions stored in the non-transitory storage medium (see Figures 4-5 and Paragraphs 0054-0077).
	Fujiwara also discloses recording a first linear instance of content that is broadcast as part of a content stream to create a recording (see content stream broadcast on channel B in Figure 1 and Paragraph 0081 for automatically recording programs and previews of each recorded program), the content stream including at least one advertisement immediately preceding the first linear instance of content in the content stream (see Figure 2 for the preview/advertisement preceding program B-2 (first linear instance)) and a second linear instance of content immediately preceding the at least one advertisement (see Figure 2 for program B-1 (second linear instance) preceding the preview/advertisement between programs B-1 and B-2), the recording including a border in the recording that comprises the at least one advertisement and only a portion of the second linear instance of content (see Figure 2 for the recorded preview of program B-1 and Paragraph 0027 for the recording including a border that comprises a portion of the previous/second linear content instance and also represents the advertisement).  This interpretation is consistent with Applicant’s own specification, wherein Paragraph 0056 indicates that the border 120A in Figure 2A includes a portion of content 104.  
	Fujiwara also discloses storing metadata related to the second linear instance of content in association with the recording (see Paragraphs 0053 and 0061 for receiving and storing the EPG information defining the recorded programs and program previews). 

	Referring to claim 2, Fujiwara discloses that the processing unit stores additional metadata for the at least one advertisement in association with the recording (see Figures 9-12).

	Referring to claim 4, Fujiwara discloses that the processing unit provides the metadata related to the second linear instance of content upon request during access of the recording (see Figure 13 and Paragraph 0102-0106).

	Referring to claim 5, Fujiwara discloses that the processing unit provides metadata related to the second linear instance of content upon request (see Figure 13 and Paragraph 0102-0106).

	Referring to claim 7, Fujiwara discloses that the processing unit creates the recording in response to the user input (see Paragraph 0017).

	Referring to claim 8, see the rejection of claim 1.
	Referring to claims 10-11, see the rejection of claims 4-5.
	Referring to claim 14, see the rejection of claim 2.
	Referring to claim 15, see the rejection of claim 1.
	Referring to claim 16, see the rejection of claim 2.
	Referring to claim 18, see the rejection of claims 4-5.

	Referring to claim 20, Fujiwara discloses receiving a recording request that specifies a recording time window corresponding to a scheduled broadcast time window associated with the first linear instance of content (see Paragraph 0002 for the system allowing a user to program recording of a program in Figure 1, which includes a broadcast scheduled during a time window).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (U.S. Patent Application Publication 2005/0125828) in view of Johnson (U.S. Patent Application Publication 2014/0129570).
Referring to claims 3, Fujiwara discloses all of the limitations of claim 1, but fails to teach that the processing unit omits storing of additional metadata for the at least one advertisement in association with the recording.
Johnson discloses a processing unit that omits storing of additional metadata for the at least one advertisement in association with the recording (see Paragraphs 0070-0073).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording system, as taught by Fujiwara, to include the metadata filtering/omission functionality, as taught by Johnson, for the purpose of allowing users to supply metadata related to the content they are consuming using their own devices (see Paragraph 0002 of Johnson).

Referring to claims 13 and 17, see the rejection of claim 3.


Claims 6, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (U.S. Patent Application Publication 2005/0125828) in view of Niemeijer et al. (U.S. Patent Application Publication 2010/0303447).
Referring to claims 6, Fujiwara discloses all of the limitations of claim 1, but fails to teach that the processing unit stores the metadata in the recording.
Niemeijer discloses that a processing unit stores the metadata in the recording (see Paragraph 0023).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording system, as taught by Fujiwara, to include the metadata storage functionality, as taught by Niemeijer, for the purpose of adapting advertising content to be relevant no matter when the program carrying the advertisement is being viewed (see Paragraph 0006 of Niemeijer).

Referring to claims 9 and 19, see the rejection of claim 6.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (U.S. Patent Application Publication 2005/0125828).
Referring to claim 12, Fujiwara discloses that the first instance of content is associated with a scheduled broadcast time window (see Figure 1), but fails to teach that the first linear instance of content is broadcast in the content stream at least 
The Examiner takes Official Notice that a first linear instance of content is broadcast in the content stream at least partially outside the scheduled broadcast time window due to a broadcast schedule variation, for example if a baseball game runs over the scheduled broadcast time window because of extra innings.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording system, as taught by Fujiwara, to include the schedule variation of broadcast programs, as taught by the Examiner’s statement of Official Notice, for the purpose of allowing a recording system to adjust the recording time so that the entire baseball game is recorded and the user will not miss any portion of the baseball game.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawai et al. (U.S. Patent Application Publication 2007/0300253) also teaches a preview generating system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


September 15, 2021